On Rehearing.
We have carefully considered the application made for rehearing in this cause, and the forceful briefs submitted in support of the same, including the last brief filed by Judge Horace C. Wilkinson, who appeared as an attorney in the cause for the first time after the case reached this court, and who took no part in the proceedings in the cause in the court below.
We are still convinced, however, that our conclusions heretofore announced are correct, and the application for rehearing is accordingly overruled.
Application for rehearing overruled.
GARDNER, BOULDIN, and FOSTER, JJ., concur.